Title: To Benjamin Franklin from ——— Faesch, 25 July 1782
From: Faesch, ——
To: Franklin, Benjamin


Monsieur!
Paris ce 25. Juillet 1782.
J’ay entendû chez Monsr. Charles, Démonstrateur de Phisique, un harmonica, apartenant au Sr. hulmandel, Professeur de musique, on m’a assuré qu’il était de vôtre Invention, j’en ay été enchanté & je meurs d’Envie d’en posséder un pareil, mais malgré toutes mes recherches, je n’ay encore pû me le procurer, oserais-je vous Suplier de vouloir bien m’indiquer les moyens de parvenir à la possession d’un Semblable Instrument de musique, le plus Délicieux que je Connaisse au Monde, Je vous en aurai une obligation infinie.
J’ay l’honneur d’être avec la plus Respectueuse Considération Monsieur! Vôtre très humble & très obeissant Serviteur.
FaeschRûe & près la Porte St. Denis maison de Mr. sauvage.
